According to the testimony of the prosecuting witness, the defendant, a man 72 years, old, had an intercourse with her during the period of gestation, and at some time during the month of April, 1936, as a result of such intercourse she became pregnant and in due course gave birth to a bastard child.
The defendant in this case admitted several acts of intercourse, but testified that these acts began on the 15th day of May, which was several weeks later than the time testified to by the woman. The evidence was in conflict, and was a question for the jury.
There are no exceptions of merit to be found in the record, and the judgment is affirmed.
Affirmed.